Motion Granted; Appeal Dismissed and Memorandum Opinion filed July 6,
2021.




                                      In The

                      Fourteenth Court of Appeals

                               NO. 14-20-00840-CV


                     KIRBY INLAND MARINE, L.P., Appellant

                                         V.

                             ISAAC GREEN, Appellee

                      On Appeal from the 334th District Court
                              Harris County, Texas
                        Trial Court Cause No. 2020-46327


                           MEMORANDUM OPINION

      This is an appeal from an order signed December 3, 2020. On June 22, 2021,
appellant filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1. The
motion is granted.

      We dismiss the appeal.

                                  PER CURIAM

Panel consists of Justices Bourliot, Poissant, and Wilson.